





EXHIBIT 10.7


relatedformsofequityai1.gif [relatedformsofequityai1.gif]
salesforce.com, inc.
Salesforce Tower
415 Mission Street, 3rd Floor
San Francisco, CA 94105
Notice of Grant of Stock Options and Terms and Conditions of Stock Options
(together, with the exhibits and appendices thereto, the “Agreement”)

         
FIRST_NAME: LAST_NAME:  Award Number: [Number]
[ADDRESS] Plan: 2013 Equity Incentive Plan
[ADDRESS LINE 2] ID: [ID]
[ADDRESS LINE 2]
           
Effective [GRANT DATE] (the “Grant Date”) you have been granted a [Nonstatutory
Stock Option] to purchase [NUMBER] shares of salesforce.com, inc. (the
“Company”) common stock (the “Option”) at an exercise price per share of
$[XX.XX].
The total price of the Shares subject to the Option is $[XX.XX].
[Vest Date: [INSERT IF/AS APPLICABLE]]
Vesting Schedule/Expiration: Subject to any acceleration provisions contained in
the Plan, the Option will vest and remain exercisable thereafter based upon the
following parameters as more fully described in the Terms and Conditions of
Stock Options attached hereto (subject to earlier termination as provided in
paragraphs 2 and 3 of the Terms and Conditions of Stock Options):
Shares   Vest Date   Full Vest  Expiration
[#]   [On Vest Date]  [XX/XX/XX]  [XX/XX/XX]
[#]   [Monthly]  [XX/XX/XX]  [XX/XX/XX]
The Option granted hereunder (including the Vesting Schedule above) is subject
to the terms and conditions of any change of control, retention and/or other
agreement entered into between you and the Company (whether entered into before,
on or after the Grant Date).
By signifying my acceptance below (either by my electronic signature or
acceptance or by my written signature), I agree that the Option is granted under
and governed by the terms and conditions of the 2013 Equity Incentive Plan (the
“Plan”) and the Agreement (including this Notice of Grant of Stock Options, the
Terms and Conditions of Stock Options and any exhibits or appendices thereto),
all of which are attached and made a part of this package. I understand that
additional important terms and conditions, including regarding vesting and
forfeiture, of this Option are contained in the rest of the Agreement and in the
Plan. In



--------------------------------------------------------------------------------



particular, I agree to the data privacy consent provisions included in paragraph
12 of the Terms and Conditions of Stock Options.
I agree to notify the Company upon any change in my residence address indicated
above.
By clicking the “ACCEPT” button, you agree to the following: “This electronic
contract contains my electronic signature, which I have executed with the intent
to sign this Agreement.”
If you prefer not to electronically sign or accept this Agreement, you may
accept this Agreement by signing a paper copy of the Agreement and delivering it
to Global Equity Plan Services Department.




               
Signature




               
Date




--------------------------------------------------------------------------------




SALESFORCE.COM, INC.
STOCK OPTION AGREEMENT
TERMS AND CONDITIONS OF STOCK OPTIONS


Grant #_________
1.Grant of Option. The Company hereby grants to the individual named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant of Stock Options (the
“Notice of Grant”), at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Agreement and the salesforce.com, Inc. 2013 Equity Incentive Plan (the “Plan”),
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan will have the same defined meanings in this Stock
Option Agreement (the “Agreement”), which includes the Notice of Grant and Terms
and Conditions of Stock Option Grant and all exhibits to the Agreement.
(a) For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”). If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
However, if this Option is intended to be an Incentive Stock Option, to the
extent that it exceeds the $100,000 rule of Code Section 422(d) it will be
treated as a Nonstatutory Stock Option (“NSO”). Further, if for any reason this
Option (or portion thereof) will not qualify as an ISO, then, to the extent of
such nonqualification, such Option (or portion thereof) shall be regarded as a
NSO granted under the Plan. In no event will the Administrator, the Company or
any Parent or Subsidiary or any of their respective employees or directors have
any liability to Participant (or any other person) due to the failure of the
Option to qualify for any reason as an ISO.
(b) For non-U.S. taxpayers, the Option will be designated as an NSO.
2. Vesting Schedule. Except as otherwise provided in paragraph 4 and subject to
any acceleration provisions contained in the Plan or set forth in this
Agreement, the Option awarded by this Agreement will vest and be exercisable, in
whole or in part, in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Grant Date until the date such vesting occurs.
Notwithstanding anything in this paragraph 2 to the contrary, and except as
otherwise provided by the Administrator or as required by Applicable Laws,
vesting of the Option shall be suspended during any unpaid personal leave of
absence other than a Company-approved sabbatical and other than military leave
such that vesting shall cease on the first (1st) day of any such unpaid personal
leave of absence and shall only recommence upon return to active service;
provided, however, that no vesting credit will be awarded for the time vesting
has been suspended during such leave of absence.
3. Termination Period.
(a) Generally. The Option will be exercisable until 5:00pm local Pacific Time on
the ninetieth (90th) day after the date Participant ceases to be a Service
Provider for reasons other than Cause or



--------------------------------------------------------------------------------



Participant’s death or Disability. In the event Participant ceases to be a
Service Provider due to Participant’s death or Disability, the Option will be
exercisable until the close of business on the one (1) year anniversary of the
date Participant ceases to be a Service Provider. Participant’s status as a
Service Provider shall be deemed to have terminated on account of death if
Participant dies within ninety (90) days after the date Participant ceases to be
a Service Provider. In the event Participant ceases to be a Service Provider due
to Cause, the Option will terminate and cease to be exercisable immediately upon
the date Participant ceases to be a Service Provider. For purposes of the
Option, Participant’s engagement as a Service Provider will be considered
terminated as of the date that Participant is no longer actively providing
services to the Company or any Participating Company (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is a Service Provider
or the terms of Participant’s employment or engagement agreement, if any), and,
unless otherwise expressly provided in this Agreement (including by reference in
the Notice of Grant to other arrangements or contracts) or determined by the
Administrator, (i) Participant’s right to vest in the Option under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is a Service Provider or
Participant’s employment or engagement agreement, if any, unless Participant is
providing bona fide services during such time), and (ii) the period (if any)
during which Participant may exercise the Option after such termination of
Participant’s engagement as a Service Provider will commence on the date
Participant ceases to actively provide services and will not be extended by any
notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s employment or engagement
agreement, if any; the Company shall have the discretion to determine when
Participant is no longer actively providing services for purposes of the Option
(including whether Participant may still be considered to be providing services
while on a leave of absence).
(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
(i) Participant ceases to be a Service Provider for reasons other than as a
result of Cause and (ii) the exercise of the Option within the applicable time
periods set forth in paragraph 3(a) is prevented by the Section 27 of the Plan,
the Option shall remain exercisable until the close of business of the ninetieth
(90th) day after the date Participant is notified by the Company that the Option
is exercisable, but in any event no later than the expiration of the term of the
Option as set forth in the Notice of Grant.
(c) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if (i) Participant ceases to be a Service Provider for reasons other
than as a result of Cause and (ii) a sale within the applicable time periods set
forth in paragraph 3(a) of Shares acquired upon the exercise of the Option would
subject Participant to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (x) the close of
business of the tenth (10th) day following the date on which a sale of such
Shares by Participant would no longer be subject to such suit or (y) the
expiration of the term of such Option as set forth in the Notice of Grant.
        (d) Limitations. Notwithstanding anything in Sections 3(a), (b), or (c)
to the contrary, in no event may the Option be exercised after the close
business on the expiration of the term of the Option as set forth in the Notice
of Grant, and may be subject to earlier termination as provided in Sections
16(b) and (c) of the Plan.
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the



--------------------------------------------------------------------------------



Administrator. Notwithstanding anything in the Plan, this Agreement or any other
agreement (whether entered into before, on or after the Grant Date) to the
contrary, the Administrator’s discretion under this paragraph 4 to accelerate
the vesting of this Option may only be utilized with respect to the portion (if
any) of the Option that is no longer subject to performance-based vesting,
unless otherwise permitted by Section 162(m) of the Code.
5. Exercise of Option.
(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.
(b) Method of Exercise. This Option is exercisable in a manner and pursuant to
such procedures as the Company may determine, which may include (but is not
limited to) by notification to E*TRADE Financial Services, Inc. and any of its
affiliated companies (“E*TRADE”), or such other stock plan service provider as
may be selected by the Company in the future, or by delivery of an exercise
notice to the Company, in the form attached as Exhibit C (either, the “Exercise
Notice”). Any Exercise Notice must state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice will be accompanied by payment or instructions for payment of the
aggregate Exercise Price as to all Exercised Shares. This Option will be deemed
to be exercised upon receipt by the Company or any agent designated by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price (or instructions for payment thereof). This Option may not be
exercised for a fraction of a Share and the Company will not issue fractional
Shares upon exercise of this Option.
6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a) cash;
(b) check;
(c) consideration received by the Company under a formal cashless exercise
program (whether through a broker, net exercise program or otherwise) adopted by
the Company in connection with the Plan;
(d) if Participant is a U.S. Employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company; or
(e) by such other consideration as may be approved by the Administrator from
time to time to the extent permitted by Applicable Laws.
7. Tax Obligations.



--------------------------------------------------------------------------------



(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate Participant’s liability for Tax Obligations or achieve any particular
tax result. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to honor the exercise and refuse to
deliver the Shares or the proceeds from the sale of the Shares.
(b) Withholding of Taxes. Prior to the relevant taxable or tax withholding
event, as applicable, Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax Obligations.
In this regard, Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax Obligations, if any, by withholding from proceeds of the
sale of Shares acquired at exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization) without further consent. Alternatively,
the Company, or the Employer, or their respective agents, in their sole
discretion and pursuant to such procedures as they may specify from time to
time, may satisfy their withholding obligations with regard to all Tax
Obligations, if any, in whole or in part (without limitation) by (i) requiring
Participant to deliver cash or a check to the Company or the Employer, (ii)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, or (iii) reducing the number of
Shares otherwise deliverable to Participant; provided, however, that if
Participant is a Section 16 officer of the Company under the Exchange Act, then
the Company will withhold from proceeds of the sale of Shares acquired at
exercise of the Option, unless the use of such withholding method is inadvisable
under Applicable Laws or has materially adverse accounting consequences, in
which case, the withholding obligation for Tax Obligations, if any, may be
satisfied by one or a combination of methods (i) and (ii) above. For avoidance
of doubt, if Participant is a non-U.S. employee, payment of Tax Obligations may
not be effectuated by surrender of other Shares with a Fair Market Value equal
to the amount of any Tax Obligations. Further, depending on the withholding
method, the Company or the Employer may withhold or account for Tax Obligations
by considering applicable minimum statutory rates or other applicable
withholding rates, including maximum applicable rates in Participant’s
jurisdiction, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent; provided, however, that where the application of maximum rates
would, in the Company’s determination, result in adverse accounting consequences
to the Company, the Company shall withhold only amounts sufficient to meet the
minimum statutory Tax Obligations required to be withheld or remitted with
respect to the Option.
(c) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition.



--------------------------------------------------------------------------------



Participant agrees that Participant may be subject to income tax withholding by
the Company on the compensation income recognized by Participant.
(d) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
Exercise Price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a Share on the Grant Date (a “Discount
Option”) may be considered “deferred compensation.” For a Participant who is or
becomes subject to U.S. Federal income taxation, a Discount Option may result in
(i) income recognition by Participant prior to the exercise of the option, (ii)
an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share Exercise Price of this Option equals or exceeds the
Fair Market Value of a Share on the Grant Date in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the Grant Date, Participant will be solely responsible for Participant’s costs
related to such a determination, if any.
8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE EMPLOYER)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE
COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10. Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a) the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(b) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Company;



--------------------------------------------------------------------------------



(c)  Participant is voluntarily participating in the Plan;
(d) the Option and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace any pension rights or compensation;
(e) unless otherwise agreed with the Company, the Option and the Shares acquired
under the Plan, and the income from and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Subsidiary or an Affiliate;
(f) the Option and Shares acquired under the Plan, and the income from and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;
(g) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted;
(h) if the Shares underlying the Option do not increase in value, the Option
will have no value;
(i) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(k)  the following provisions apply only if Participant is providing services
outside the United States:
(i) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;
(ii) none of the Company, the Employer or any other Participating Company shall
be liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise; and
(iii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s
engagement as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s employment
or engagement agreement, if any).



--------------------------------------------------------------------------------



11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands that there may be adverse tax
consequences as a result of Participant’s participation in the Plan, including
the exercise of the Option or the disposition of the Shares subject to the
Option. Participant acknowledges that he or she should consult with a tax, legal
or financial consultant, that he or she has had the opportunity to consult with
any such consultants that Participant deems advisable in connection with the
receipt or disposition of the Shares, and that Participant is not relying on the
Company for any tax advice.
12. Data Privacy. Participant hereby acknowledges that the collection, use and
transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Employer, the Company and any Subsidiary or Affiliate, is
necessary for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. and its related companies (“E*TRADE”) or any stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Company, E*TRADE, any stock plan service provider
selected by the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan may receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or make any other applicable data subject
requests, in any case without cost, by contacting in writing his or her local
human resources representative. For more information, Participant may contact
his or her local human resources representative.



--------------------------------------------------------------------------------



13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed in care of Global Equity Plan Services
Department, at salesforce.com, inc., Salesforce Tower, 415 Mission Street, 3rd
Floor, San Francisco, CA 94105, or at such other address as the Company may
hereafter designate in writing.
14. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
16. Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations
under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares to, Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company. Assuming such compliance, for income tax purposes
the Exercised Shares will be considered transferred to Participant on the date
the Option is exercised with respect to such Exercised Shares.
17. Plan Governs. This Agreement and the Option granted hereunder are subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
19. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Options awarded under the Plan or
future options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. To the extent Participant executes the Notice of Stock Option Grant by
electronic means, Participant should retain a copy of his or her returned
electronically signed Agreement. Participant may obtain a paper copy at any time
and at the Company’s expense by requesting one from Global Equity Plan Services
Department (see paragraph 13 of these Terms and Conditions).



--------------------------------------------------------------------------------



20. Language. By accepting the Option, Participant acknowledges and represents
that he or she is proficient in the English language or has consulted with an
advisor who is sufficiently proficient in English as to allow Participant to
understand the terms of this Agreement and any other documents related to the
Plan. If Participant has received this Agreement or any other documents related
to the Plan translated into a language other than English and if the meaning of
translated version is different from the English version, the English version
shall control.
21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
22. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
23. Governing Law and Venue. This Agreement will be governed by the laws of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of San Francisco County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.
24. Modifications to the Agreement. Participant expressly warrants that he or
she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
amend this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Code Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection with the Option, or if necessary to
comply with any applicable laws in the jurisdiction in which Participant resides
and/or is rendering services.
25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an “Option” under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time to the
extent permitted by the Plan.
26. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
27. Legends. The Company may at any time place legends referencing restrictions
imposed by any Applicable Laws on all certificates representing Shares subject
to the provisions of this Agreement.
28. Country Addendum. Notwithstanding any provisions in this Agreement, the
Option grant shall be subject to any special terms and conditions for
Participant’s country set forth in the Country Addendum attached to this
Agreement (the “Country Addendum”). Moreover, if Participant relocates to one of
the countries included in the Country Addendum, the special terms and conditions
for such country will apply to Participant to the extent the Company determines
that the application of such terms and conditions is



--------------------------------------------------------------------------------



necessary or advisable for legal or administrative reasons. The Country Addendum
constitutes part of this Agreement.
29. Insider Trading and Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
Participant’s country and any stock plan service provider’s country, which may
affect Participant’s ability to acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., the Option) or rights linked to the value of Shares
during such times as Participant is considered to have material non-public
information or “inside information” regarding the Company (as defined by the
laws in applicable jurisdictions). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders Participant placed before
he or she possessed inside information.  Furthermore, Participant could be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a “need to know” basis), and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant acknowledges that it is his or her responsibility to
comply with any applicable restrictions, and Participant should speak to his or
her personal advisor on this matter.
30. Foreign Asset or Account and Exchange Control Reporting. Participant’s
country may have certain exchange controls and foreign asset or account
reporting requirements that may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, Participant may be
required to repatriate proceeds acquired as a result of participating in the
Plan to his or her country through a designated bank or broker or within a
certain time. Participant acknowledges and agrees that it is his or her
responsibility to be compliant with such regulations and understands that
Participant should speak with his or her personal legal advisor for any details
regarding any foreign asset or account reporting or exchange control reporting
requirements in Participant’s country arising out of his or her participation in
the Plan.






--------------------------------------------------------------------------------





image211.gif [image211.gif]
salesforce.com, inc.
Salesforce Tower
415 Mission Street, 3rd Floor
San Francisco, CA 94105
Notice of Grant of Restricted Stock Units and Terms and Conditions of Restricted
Stock Units (together, with the exhibits and appendices thereto, the
“Agreement”)

         
FIRST_NAME: LAST_NAME:  Award Number: [Number]
[ADDRESS] Plan: 2013 Equity Incentive Plan
[ADDRESS LINE 2] ID: [ID]
[ADDRESS LINE 2]
           
Effective [GRANT DATE] (the “Grant Date”) you have been granted an award of
[NUMBER] restricted stock units (the “Award”). These units are restricted until
the vest date(s), at which time you will receive shares of salesforce.com, inc.
(the “Company”) common stock.
[Vesting Commencement Date: [INSERT IF/AS APPLICABLE]]
Vesting Schedule: Subject to any acceleration provisions contained in the Plan:
[INSERT VESTING SCHEDULE].
The Award granted hereunder (including the Vesting Schedule above) is subject to
the terms and conditions of any change of control, offer, retention and/or other
agreement entered into between you and the Company (whether entered into before,
on or after the Grant Date).
By signifying my acceptance below (either by my electronic signature or
acceptance or by my written signature), I agree that the Award is granted under
and governed by the terms and conditions of the 2013 Equity Incentive Plan (the
“Plan”) and the Agreement (including this Notice of Grant of Restricted Stock
Units, the Terms and Conditions of Restricted Stock Units and any exhibits or
appendices thereto), all of which are attached and made a part of this package.
In particular, I agree to the data privacy consent provisions included in
paragraph 13 of the Terms and Conditions of Restricted Stock Units.
I agree to notify the Company upon any change in my residence address indicated
above.


-1-



--------------------------------------------------------------------------------



By clicking the “ACCEPT” button, you agree to the following: “This electronic
contract contains my electronic signature, which I have executed with the intent
to sign this Agreement.”
If you prefer not to electronically sign or accept this Agreement, you may
accept this Agreement by signing a paper copy of the Agreement and delivering it
to Global Equity Plan Services Department.




               
Signature




               
Date
-2-



--------------------------------------------------------------------------------



SALESFORCE.COM, INC.
RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
Grant #_________
1. Grant. The Company hereby grants to the individual (the “Participant”) named
in the Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which
these Terms and Conditions of Restricted Stock Units (together with the Grant
Notice and attachments to each document, the “Agreement”) are attached, an Award
of Restricted Stock Units upon the terms and conditions set forth in this
Agreement and the salesforce.com, inc. 2013 Equity Incentive Plan (the “Plan”),
which is incorporated herein by reference.
2. Company’s Obligation to Pay. For each Restricted Stock Unit that vests,
Participant will receive one Share. Unless and until the Restricted Stock Units
have vested in the manner set forth in paragraphs 3 or 4, Participant will have
no right to payment of such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any Restricted Stock Units that vest in accordance with
paragraphs 3 or 4 will be paid to Participant (or in the event of Participant’s
death, to his or her estate) in whole Shares, subject to Participant satisfying
any obligations for Tax Obligations. Payment of any vested Restricted Stock
Units shall be made in whole Shares only.
3. Vesting Schedule. Except as otherwise provided in paragraph 4 of this
Agreement, and subject to paragraph 6, the Restricted Stock Units awarded by
this Agreement shall vest in accordance with the vesting schedule set forth in
the Grant Notice, provided that Participant has continuously remained a Service
Provider from the Grant Date through the relevant vesting date. Notwithstanding
anything in this paragraph 3 to the contrary, and except as otherwise provided
by the Administrator or as required by Applicable Law, vesting of the Restricted
Stock Units shall be suspended during any unpaid personal leave of absence other
than a Company-approved sabbatical and other than military leave such that
vesting shall cease on the first (1st) day of any such unpaid personal leave of
absence and shall only recommence upon return to active service; provided,
however, that no vesting credit will be awarded for the time vesting has been
suspended during such leave of absence.
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. Subject to the
provisions of this paragraph 4, if the Administrator, in its discretion,
accelerates the vesting of all or a portion of any unvested Restricted Stock
Units, the payment of such accelerated Restricted Stock Units shall be made as
soon as practicable upon or following the accelerated vesting date; provided,
however, that if Participant is subject to a Change of Control and Retention
Agreement or other agreement with or
-3-



--------------------------------------------------------------------------------



authorized by the Company (or with its Parent or one of its Subsidiaries)
providing for acceleration of vesting of the Restricted Stock Units, in each
case entered into prior to the Grant Date, and such agreement provides different
timing of payment for such accelerated Restricted Stock Units, the timing in
such agreement shall control (provided that, if Participant is a U.S. taxpayer,
such timing is compliant with Section 409A or results in such accelerated
Restricted Stock Units being exempt from Section 409A, and subject to any delay
required below by this paragraph 4; otherwise, this paragraph 4 shall control).
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, if
the Administrator, in its discretion, following the Grant Date provides for the
further acceleration of vesting of any of the Restricted Stock Units subject to
this Award, if Participant is a U.S. taxpayer, the payment of such accelerated
Restricted Stock Units may only be made at a time or times that would result in
such Restricted Stock Units to be exempt from or complying with the requirements
of Section 409A. The prior sentence may be superseded in a future agreement or
amendment to this Agreement only by direct and specific reference to such
sentence.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a U.S. taxpayer
and a “specified employee” within the meaning of Section 409A at the time of
such termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death. It is the intent of this Agreement that it and all payments and benefits
to U.S. taxpayers hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. Each payment payable to a U.S. taxpayer under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Agreement, “Section
409A” means Section 409A of the Code, and any final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, the
Administrator’s discretion under this paragraph 4 to accelerate the vesting of
Restricted Stock Units may only be utilized with respect to Restricted Stock
Units that are no longer subject to performance-based vesting, unless otherwise
permitted by Section 162(m) of the Code.
-4-



--------------------------------------------------------------------------------



5. Payment after Vesting. The payment of Shares vesting pursuant to this
Agreement shall in all cases be made at a time or in a manner that is exempt
from, or complies with, Section 409A, unless otherwise determined by the
Administrator. The prior sentence may be superseded in a future agreement or
amendment to this Agreement only by direct and specific reference to such
sentence. Any Restricted Stock Units that vest in accordance with paragraph 3
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) as soon as practicable following the date of vesting, subject to
paragraph 8. Any Restricted Stock Units that vest in accordance with paragraph 4
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in accordance with the provisions of such paragraph, subject to
paragraph 8. In no event will Participant be permitted, directly or indirectly,
to specify the taxable year of the payment of any Restricted Stock Units payable
under this Agreement.
6. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company, and
Participant’s right to acquire any Shares hereunder will immediately terminate.
The date of Participant’s termination as a Service Provider is detailed in
paragraph 11(h).
7. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
8. Tax Obligations.
(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions, and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to
-5-



--------------------------------------------------------------------------------



make satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares.
(b)Withholding of Taxes. Prior to the relevant taxable or tax withholding event,
as applicable, Participant agrees to make adequate arrangements satisfactory to
the Company or the Employer to satisfy all Tax Obligations. In this regard,
Participant authorizes the Company and the Employer, or their respective agents,
at their discretion, to satisfy their withholding obligations with regard to all
Tax Obligations, if any, by withholding from proceeds of the sale of Shares
acquired at vesting of the Restricted Stock Units, either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization) without further consent. Alternatively,
the Company and the Employer, or their respective agents, in their sole
discretion and pursuant to such procedures as they may specify from time to
time, may satisfy their withholding obligations with regard to all Tax
Obligations, if any, in whole or in part (without limitation) by (i) requiring
Participant to deliver cash or a check to the Company or the Employer, (ii)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer, or (iii) reducing the number of
Shares otherwise deliverable to Participant; provided, however, that if
Participant is a Section 16 officer of the Company under the Exchange Act, then
the Company will withhold from proceeds of the sale of Shares acquired at
vesting of the Restricted Stock Units, unless the use of such withholding method
is inadvisable under Applicable Laws or has materially adverse accounting
consequences, in which case, the withholding obligation for Tax Obligations, if
any, may be satisfied by one or a combination of methods (i) and (ii) above. For
avoidance of doubt, if Participant is a non-U.S. employee, payment of Tax
Obligations may not be effectuated by surrender of other Shares with a Fair
Market Value equal to the amount of any Tax Obligations. Further, depending on
the withholding method, the Company or the Employer may withhold or account for
Tax Obligations by considering applicable minimum statutory rates or other
applicable withholding rates, including maximum applicable rates in
Participant’s jurisdiction, in which case Participant may receive a refund of
any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent; provided, however, that where the application of such maximum
rates would, in the Company’s determination, result in adverse accounting
consequences to the Company, the Company shall withhold only amounts sufficient
to meet the minimum statutory Tax Obligations required to be withheld or
remitted with respect to the Restricted Stock Units.
9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of
-6-



--------------------------------------------------------------------------------



any Shares deliverable hereunder unless and until certificates representing such
Shares (which may be in book entry form) will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
10. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE COMPANY (OR THE
EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.
11. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;
(b)all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company;
(c)Participant is voluntarily participating in the Plan;
(d)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not intended to replace any
pension rights or compensation;
(e)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
Participant may provide as a director of a Subsidiary or an Affiliate;
-7-



--------------------------------------------------------------------------------



(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments;
(g)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(h)for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Participating Company
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);
(i)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and
(j)the following provisions apply only if Participant is providing services
outside the United States:
i. the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
ii. none of the Company, the Employer or any other Participating Company shall
be liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the
-8-



--------------------------------------------------------------------------------



value of the Restricted Stock Units or of any amounts due to Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement; and
iii. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any).
12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands that there may be adverse tax
consequences as a result of Participant’s participation in the Plan, including
the receipt or disposition of the Shares issued as payment for the vested
Restricted Stock Units. Participant acknowledges that he or she should consult
with a tax, legal or financial consultant, that he or she has had the
opportunity to consult with any such consultants that Participant deems
advisable in connection with the receipt or disposition of the Shares, and that
Participant is not relying on the Company for any tax advice.
13. Data Privacy Notice. Participant hereby acknowledges that the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Restricted Stock Unit grant materials
by and among, as applicable, the Employer, the Company and any Participating
Company, is necessary for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. and its related companies (“E*TRADE”) or any stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Company, E*TRADE, any
-9-



--------------------------------------------------------------------------------



stock plan service provider selected by the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan may receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or make
any other applicable data subject requests, in any case without cost, by
contacting in writing his or her local human resources representative. For more
information, Participant may contact his or her local human resources
representative.


14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Global Equity
Plan Services Department, at salesforce.com, inc., Salesforce Tower, 415 Mission
Street, 3rd Floor, San Francisco, CA 94105, or at such other address as the
Company may hereafter designate in writing.
15. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until Participant has been issued the Shares. Upon any attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of this grant, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
16. Restrictions on Sale of Securities. Any sale of the Shares issued under this
Agreement will be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other Applicable Laws.
17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
18. Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of
-10-



--------------------------------------------------------------------------------



the Agreement and the Plan, the Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.
19. Plan Governs. This Agreement and the Restricted Stock Units granted
hereunder are subject to all the terms and provisions of the Plan. In the event
of a conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Agreement will have the meaning set forth in
the Plan.
20. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
21. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. To the extent Participant executes the Notice of
Restricted Stock Unit Grant by electronic means, Participant should retain a
copy of his or her returned electronically signed Agreement. Participant may
obtain a paper copy at any time and at the Company’s expense by requesting one
from Global Equity Plan Services Department (see paragraph 14 of these Terms and
Conditions).
22. Language. By accepting the Award of Restricted Stock Units, Participant
acknowledges and represents that he or she is proficient in the English language
or has consulted with an advisor who is sufficiently proficient in English as to
allow Participant to understand the terms of this Agreement and any other
documents related to the Plan. If Participant has received this Agreement or any
other documents related to the Plan translated into a language other than
English and if the meaning of translated version is different from the English
version, the English version shall control.
23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
24. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or
-11-



--------------------------------------------------------------------------------



unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
25. Governing Law and Venue. This Agreement will be governed by, and construed
in accordance with, the laws of the state of California without giving effect to
the conflict of law principles thereof. For purposes of litigating any dispute
that arises under this Award of Restricted Stock Units or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
San Francisco County, California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this Award
of Restricted Stock Units is made and/or to be performed.
26. Modifications to the Agreement. Participant expressly warrants that he or
she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
amend this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this Award of Restricted Stock Units, or if necessary to comply with any
applicable laws in the jurisdiction in which Participant resides and/or is
rendering services.
27. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and that he or she has received, read and
understood a description of the Plan. Participant understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.
28. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
29. Country Addendum. Notwithstanding any provisions in this Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for Participant’s country (the
“Country Addendum”). Moreover, if Participant relocates to one of the countries
included in the Country Addendum, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Agreement.
30. Insider Trading and Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
Participant’s country and any stock plan service provider’s country, which may
affect Participant’s ability to acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., Restricted Stock Units) or rights linked to the value of
-12-



--------------------------------------------------------------------------------



Shares during such times as Participant is considered to have material
non-public information or “inside information” regarding the Company (as defined
by the laws in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before he or she possessed inside information.  Furthermore, Participant
could be prohibited from (i) disclosing the inside information to any third
party, including fellow employees (other than on a “need to know” basis), and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and Participant
should speak to his or her personal advisor on this matter.
31. Foreign Asset or Account and Exchange Control Reporting. Participant’s
country may have certain exchange controls and foreign asset or account
reporting requirements that may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, Participant may be
required to repatriate proceeds acquired as a result of participating in the
Plan to his or her country through a designated bank or broker or within a
certain time. Participant acknowledges and agrees that it is his or her
responsibility to be compliant with such regulations and understands that
Participant should speak with his or her personal legal advisor for any details
regarding any foreign asset or account reporting or exchange control reporting
requirements in Participant’s country arising out of his or her participation in
the Plan.







-13-



--------------------------------------------------------------------------------



relatedformsofequityai2.gif [relatedformsofequityai2.gif]
salesforce.com, inc.
ID: 94-3320693


Salesforce Tower
415 Mission Street, 3rd Floor
San Francisco, CA 94105


Notice of Grant of Performance-Based Restricted Stock Units and Terms and
Conditions of Performance-Based Restricted Stock Units (together, with the
exhibits and appendices thereto, the “Agreement”)



[FIRST_NAME] [LAST NAME]
[ADDRESS_LINE_1]
[ADDRESS_LINE_2]
[CITY] [STATE] [ZIPCODE]
[COUNTRY]
Award Number: [ NUMBER]
Plan: 2013 Equity Incentive Plan
ID: [ID]
Target Number of Performance-Based Restricted Stock Units (“Target”): [Number]



Effective [GRANT DATE] (the “Grant Date”), you have been granted an award of
performance-based restricted stock units (the “Award”). This Award covers the
Target number of shares of salesforce.com, inc. (the “Company”) common stock
shown above.
Vesting Schedule:
The performance-based restricted stock units (“PRSUs”) covered by this Award are
eligible to vest in accordance with the performance-based and service-based
conditions described in Exhibit A.
By signifying my acceptance below (either by my electronic signature or
acceptance or by my written signature), I agree that the Award is granted under
and governed by the terms and conditions of the 2013 Equity Incentive Plan (the
“Plan”) and the Agreement (including this Notice of Grant of Performance-Based
Restricted Stock Units, the Terms and Conditions of Performance-Based Restricted
Stock Units, Exhibit A and any other exhibits or appendices to the Agreement),
all of which are attached and made a part of this package. PRSUs also are known
as Restricted Stock
        -1-



--------------------------------------------------------------------------------



Units under the Plan. In particular, I agree to the data privacy consent
provisions included in paragraph 13 of the Terms and Conditions of
Performance-Based Restricted Stock Units.
I understand that there may be adverse tax consequences as a result of my
receipt or disposition of the Shares issued as payment for the vested PRSUs. The
Company has urged me to consult with a tax consultant, I have had the
opportunity to consult with any tax consultants that I deem advisable in
connection with the receipt or disposition of the Shares, and I am not relying
on the Company for any tax advice. I agree to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement. I agree to notify the Company upon any
change in the residence address indicated for me above.
By clicking the “ACCEPT” button, you agree to the following: “This electronic
contract contains my electronic signature, which I have executed with the intent
to sign this Agreement.”
If you prefer not to electronically sign or accept this Agreement, you may
accept this Agreement by signing a paper copy of the Agreement and delivering it
to Global Equity Plan Services Department.


               
Signature


               
Date






SALESFORCE.COM, INC.
        -2-



--------------------------------------------------------------------------------



PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
Grant #
1. Grant. The Company hereby grants to the individual (the “Participant”) named
in the Notice of Grant of Performance-Based Restricted Stock Units (the “Grant
Notice”) to which these Terms and Conditions of Performance-Based Restricted
Stock Units (together with the Grant Notice and attachments to each document,
the “Agreement”) are attached, an Award of Performance-Based Restricted Stock
Units upon the terms and conditions set forth in this Agreement and the
salesforce.com, inc. 2013 Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference.
2. Company’s Obligation to Pay. For each PRSU that vests, Participant will
receive one Share. Unless and until the PRSUs have vested in the manner set
forth in paragraphs 3 or 4, Participant will have no right to payment of such
PRSUs. Prior to actual payment of any vested PRSUs, such PRSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any PRSUs that vest in accordance with paragraphs 3 or 4
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole Shares only (subject to any adjustment that may be made in
the event of a Change of Control), subject to Participant satisfying any
obligations for Tax Obligations.
3. Vesting Schedule. Except as otherwise provided in paragraph 4 of this
Agreement, and subject to paragraph 6, the PRSUs awarded by this Agreement shall
vest in accordance with the terms and conditions set forth in Exhibit A,
provided that Participant has continuously remained an Employee from the Grant
Date through the relevant vesting date. Notwithstanding anything in this
paragraph 3 to the contrary, and except as otherwise provided by the
Administrator or as required by Applicable Law, satisfaction of the
service-based vesting criteria set forth in Exhibit A shall be suspended during
any unpaid personal leave of absence other than a Company-approved sabbatical
and other than military leave such that vesting shall cease on the first day of
any such unpaid personal leave of absence and shall only recommence upon return
to active service; provided,
        -3-



--------------------------------------------------------------------------------



however, that no vesting credit will be awarded for the time vesting has been
suspended during such leave of absence.
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
any Eligible PRSUs at any time, subject to the terms of the Plan. If so
accelerated, such Eligible PRSUs will be considered as having vested as of the
date specified by the Administrator. Subject to the provisions of this paragraph
4, if the Administrator, in its discretion, accelerates the vesting of all or a
portion of any unvested Eligible PRSUs, the payment of such accelerated PRSUs
shall be made as soon as practicable upon or following the accelerated vesting
date; provided, however, that if Participant is subject to a Change of Control
and Retention Agreement or other agreement with or authorized by the Company (or
with its Parent or one of its Subsidiaries) providing for acceleration of
vesting of the PRSUs covered by this Award, the timing of payment for such
accelerated PRSUs provided in such agreement shall control (provided that, if
Participant is a U.S. taxpayer, such timing is compliant with Section 409A or
results in such accelerated PRSUs being exempt from Section 409A, and subject to
any delay required below by this paragraph 4). Notwithstanding anything in the
Plan, this Agreement or any other agreement (whether entered into before, on or
after the Grant Date) to the contrary, if the Administrator, in its discretion,
following the Grant Date provides for the acceleration of vesting of any of the
PRSUs subject to this Award, if Participant is a U.S. taxpayer, the payment of
such accelerated PRSUs shall only be made at a time or times when such payment
is exempt from or complying with the requirements of Section 409A. The prior
sentence may be superseded in a future agreement or amendment to this Agreement
only by direct and specific reference to such sentence.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the PRSUs
is accelerated in connection with Participant’s termination as an Employee
(provided that such termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to death,
and if (x) Participant is a U.S. taxpayer and a “specified employee” within the
meaning of Section 409A at the time of such termination as an Employee and (y)
the payment of such accelerated PRSUs will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s termination as an Employee, then the
payment of such
        -4-



--------------------------------------------------------------------------------



accelerated PRSUs will not be made until the date six (6) months and one (1) day
following the date of Participant’s termination as an Employee, unless
Participant dies following his or her termination as an Employee, in which case,
the PRSUs will be paid in Shares to Participant’s estate as soon as practicable
following his or her death. It is the intent of this Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the PRSUs provided under
this Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to be so exempt or so comply. Each payment payable to a U.S. taxpayer under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Agreement,
“Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
5. Payment after Vesting. The payment of Shares vesting pursuant to this
Agreement shall in all cases be made at a time or in a manner that is exempt
from, or complies with, Section 409A. The prior sentence may be superseded in a
future agreement or amendment to this Agreement only by direct and specific
reference to such sentence. Any PRSUs that vest in accordance with paragraph 3
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) as soon as practicable following the date of vesting, subject to
paragraph 8. Any PRSUs that vest in accordance with paragraph 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
accordance with the provisions of such paragraph, subject to paragraph 8. In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of the payment of any PRSUs payable under this Agreement.
6. Forfeiture upon Termination of Status as an Employee. Notwithstanding any
contrary provision of this Agreement, except as specifically provided in Exhibit
A, the balance of the PRSUs that have not vested as of the time of Participant’s
termination as an Employee for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company, and Participant’s right to acquire any such unvested Shares hereunder
will immediately terminate. The date of Participant’s termination as an Employee
is detailed in paragraph 11(h).
        -5-



--------------------------------------------------------------------------------



7. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
8. Tax Obligations.
(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the PRSUs, including, but not limited to, the
grant, vesting or settlement of the PRSUs, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the PRSUs to reduce or
eliminate Participant’s liability for Tax Obligations or achieve any particular
tax result. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares.
(b) Withholding of Taxes. Prior to the relevant taxable or tax withholding
event, as applicable, Participant agrees to make adequate arrangements
satisfactory to the Company or the Employer to satisfy all Tax Obligations. In
this regard, Participant authorizes the Company and the Employer, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax Obligations, if any, by withholding from proceeds of the
sale of Shares acquired at vesting of the PRSUs, either through a voluntary sale
or through a mandatory sale arranged by the
        -6-



--------------------------------------------------------------------------------



Company (on Participant’s behalf pursuant to this authorization) without further
consent. Alternatively, the Company and the Employer, or their respective
agents, in their sole discretion and pursuant to such procedures as they may
specify from time to time, may satisfy their withholding obligations with regard
to all Tax Obligations, if any, in whole or in part (without limitation) by (i)
requiring Participant to deliver cash or a check to the Company or the Employer,
(ii) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer, or (iii) reducing the number of
Shares otherwise deliverable to Participant; provided, however, that if
Participant is a Section 16 officer of the Company under the Exchange Act, then
the Company will withhold from proceeds of the sale of Shares acquired at
vesting of the PRSUs, unless the use of such withholding method is inadvisable
under Applicable Laws or has materially adverse accounting consequences, in
which case, the withholding obligation for Tax Obligations, if any, may be
satisfied by one or a combination of methods (i) and (ii) above. For avoidance
of doubt, if Participant is a non-U.S. employee, payment of Tax Obligations may
not be effectuated by surrender of other Shares with a Fair Market Value equal
to the amount of any Tax Obligations. Further, depending on the withholding
method, the Company or the Employer may withhold or account for Tax Obligations
by considering applicable minimum statutory rates or other applicable
withholding rates, including maximum applicable rates in Participant’s
jurisdiction, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent; provided, however, that where the application of such maximum rates
would, in the Company’s determination, result in adverse accounting consequences
to the Company, the Company shall withhold only amounts sufficient to meet the
minimum statutory Tax Obligations required to be withheld or remitted with
respect to the PRSUs.
9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
        -7-



--------------------------------------------------------------------------------



10. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE SERVICE-BASED VESTING CONDITION OF THE PRSUs WILL BE SATISFIED ONLY BY
CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE EMPLOYER) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PRSUs OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING CRITERIA SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE COMPANY
(OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT ANY
TIME, WITH OR WITHOUT CAUSE.
11. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a) the grant of the PRSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of PRSUs, or
benefits in lieu of PRSUs, even if PRSUs have been granted in the past;
(b) all decisions with respect to future PRSUs or other grants, if any, will be
at the sole discretion of the Company;
(c) Participant is voluntarily participating in the Plan;
(d) the PRSUs and the Shares subject to the PRSUs, and the income from and value
of same, are not intended to replace any pension rights or compensation;
(e) unless otherwise agreed with the Company, the PRSUs and the Shares subject
to the PRSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Subsidiary or an Affiliate;
        -8-



--------------------------------------------------------------------------------



(f) the PRSUs and the Shares subject to the PRSUs, and the income from and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;
(g) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(h) for purposes of the PRSUs, Participant’s status as an Employee will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or any Participating Company (regardless of the reason
for such termination and whether or not later to be found invalid or in breach
of employment laws in the jurisdiction where Participant is an Employee or the
terms of Participant’s employment or service agreement, if any), and unless
otherwise expressly provided in this Agreement (including by reference in the
Notice of Grant to other arrangements or contracts) or determined by the
Administrator, Participant’s right to vest in the PRSUs under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is an Employee or the
terms of Participant’s employment or service agreement, if any, unless
Participant is providing bona fide services during such time); the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the PRSUs grant (including whether
Participant may still be considered to be providing services while on a leave of
absence);
(i) unless otherwise provided in the Plan or by the Company in its discretion,
the PRSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the PRSUs or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(j) the following provisions apply only if Participant is providing services
outside the United States:
        -9-



--------------------------------------------------------------------------------



i. the PRSUs and the Shares subject to the PRSUs are not part of normal or
expected compensation or salary for any purpose;
ii. none of the Company, the Employer or any other Participating Company shall
be liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the PRSUs or
of any amounts due to Participant pursuant to the settlement of the PRSUs or the
subsequent sale of any Shares acquired upon settlement; and
iii. no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs resulting from the termination of Participant’s status
as an Employee (for any reason whatsoever whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
an Employee or the terms of Participant’s employment or service agreement, if
any).
12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands that there may be adverse tax
consequences as a result of Participant’s participation in the Plan, including
the receipt or disposition of the Shares issued as payment for the vested PRSUs.
Participant acknowledges that he or she should consult with a tax, legal or
financial consultant, that he or she has had the opportunity to consult with any
such consultants that Participant deems advisable in connection with the receipt
or disposition of the Shares, and that Participant is not relying on the Company
for any tax advice.
13. Data Privacy Notice. Participant hereby acknowledges that the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other PRSU grant materials by and among, as
applicable, the Employer, the Company and any Participating Company, is
necessary for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.


        -10-



--------------------------------------------------------------------------------



Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all PRSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. and its related companies (“E*TRADE”) or any stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Company, E*TRADE, any stock plan service provider
selected by the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan may receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or make any other applicable data subject
requests, in any case without cost, by contacting in writing his or her local
human resources representative. For more information, Participant may contact
his or her local human resources representative.
14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Global Equity
Plan Services Department, at
        -11-



--------------------------------------------------------------------------------



salesforce.com, inc., Salesforce Tower, 415 Mission Street, 3rd Floor, San
Francisco, CA 94105, or at such other address as the Company may hereafter
designate in writing.
15. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of PRSUs and the rights and privileges conferred
hereby will not be sold, pledged, assigned, hypothecated, transferred or
disposed of any way (whether by operation of law or otherwise) and will not be
subject to sale under execution, attachment or similar process, until
Participant has been issued the Shares. Upon any attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of this grant, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
16. Restrictions on Sale of Securities. Any sale of the Shares issued under this
Agreement will be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other Applicable Laws.
17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
18. Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
        -12-



--------------------------------------------------------------------------------



vesting of the PRSUs as the Administrator may establish from time to time for
reasons of administrative convenience.
19. Plan Governs. This Agreement and the PRSUs granted hereunder are subject to
all the terms and provisions of the Plan. In the event of a conflict between one
or more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
20. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PRSUs have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
21. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to PRSUs awarded under the Plan or
future PRSUs that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
22. Language. By accepting this Award of PRSUs, Participant acknowledges and
represents that he or she is proficient in the English language or has consulted
with an advisor who is sufficiently proficient in English as to allow
Participant to understand the terms of this Agreement and any other documents
related to the Plan. If Participant has received this Agreement or any other
documents related to the Plan translated into a language other than English and
if the meaning of translated version is different from the English version, the
English version shall control.
23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
        -13-



--------------------------------------------------------------------------------



24. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
25. Governing Law and Venue. This Agreement will be governed by, and construed
in accordance with, the laws of the state of California without giving effect to
the conflict of law principles thereof. For purposes of litigating any dispute
that arises under this Award of PRSUs or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of PRSUs is made
and/or to be performed.
26. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company, provided that any such
modification that is adverse to Participant will not be effective unless
Participant consents in writing to the modification. Notwithstanding anything to
the contrary in the Plan or this Agreement, the Company reserves the right to
amend this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this Award of PRSUs, or if necessary to comply with any applicable laws in the
jurisdiction in which Participant resides and/or is rendering services. In no
event will the Company pay or reimburse Participant for any taxes or other costs
imposed in connection with the PRSUs under Section 409A or otherwise.
27. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of PRSUs
under the Plan, and that he or she has received, read and understood a
description of the Plan. Participant understands
        -14-



--------------------------------------------------------------------------------



that the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time, to the extent permitted by the Plan.
28. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
29. Country Addendum. Notwithstanding any provisions in this Agreement, the PRSU
grant shall be subject to any special terms and conditions set forth in any
appendix to this Agreement for Participant’s country (the “Country Addendum”).
Moreover, if Participant relocates to one of the countries included in the
Country Addendum, the special terms and conditions for such country will apply
to Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Country Addendum constitutes part of this Agreement.
30. Insider Trading and Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
Participant’s country and any stock plan service provider’s country, which may
affect Participant’s ability to acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., PRSUs) or rights linked to the value of Shares during
such times as Participant is considered to have material non-public information
or “inside information” regarding the Company (as defined by the laws in
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders Participant placed before he or
she possessed inside information.  Furthermore, Participant could be prohibited
from (i) disclosing the inside information to any third party, including fellow
employees (other than on a “need to know” basis), and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and Participant should speak to his or her
personal advisor on this matter.
31. Foreign Asset or Account and Exchange Control Reporting. Participant’s
country may have certain exchange controls and foreign asset or account
reporting requirements that may
        -15-



--------------------------------------------------------------------------------



affect his or her ability to purchase or hold Shares under the Plan or receive
cash from his or her participation in the Plan (including from any dividends
received or sale proceeds arising from the sale of Shares) in a brokerage or
bank account outside Participant’s country. Participant may be required to
report such accounts, assets or transactions to the tax or other authorities in
his or her country. Further, Participant may be required to repatriate proceeds
acquired as a result of participating in the Plan to his or her country through
a designated bank or broker or within a certain time. Participant acknowledges
and agrees that it is his or her responsibility to be compliant with such
regulations and understands that Participant should speak with his or her
personal legal advisor for any details regarding any foreign asset or account
reporting or exchange control reporting requirements in Participant’s country
arising out of his or her participation in the Plan.
32. Compensation Clawback or Recovery Policy. The Administrator (or the Board or
a committee of the Board, as determined by the Board), in its sole discretion,
may require Participant to forfeit, return or reimburse to the Company all or a
portion of his or her PRSUs and any Shares or amounts paid thereunder, in
accordance with any then-effective Company compensation clawback or recovery
policy, as it may be established or amended from time to time. Any such policy
generally shall be intended to apply substantially equally to all officers of
the Company, except as the Administrator (or the Board or a committee of the
Board, as determined by the Board), in its discretion, determines is reasonably
necessary or appropriate to comply with applicable laws.
        -16-



--------------------------------------------------------------------------------



SALESFORCE.COM, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
EXHIBIT A -- VESTING CONDITIONS
Performance-Based Vesting Component. The number of PRSUs that will be eligible
to vest (if any) will be determined based on how the Company’s Total Shareholder
Return (“TSR”) ranks in comparison to the companies that comprise the NASDAQ-100
Index as of ________(the “Index Group”). Any PRSUs that become eligible to vest
upon certification of the Company’s TSR performance relative to the Index Group
are referred to herein as the “Eligible PRSUs.”
TSR Relative to the Index Group. Except as provided under “Change of Control”
below, the number of Eligible PRSUs (if any) will be determined based on the
Company’s TSR relative to the TSRs of the Index Group during the Performance
Period. The Performance Period will be the period beginning on ________ and
ending on ________. The number of PRSUs that will become Eligible PRSUs (if any)
will be determined by multiplying the Applicable Percentage by the Target number
of PRSUs. The Applicable Percentage will be determined as follows:


Company TSR Percentile Rank within the Index Group
Applicable Percentage
Less than 30th
0%  
60th
100%  
99th or higher
200%  

If the Company’s TSR ranks at the 60th percentile of the Index Group, 100% of
the Target number of PRSUs will become Eligible PRSUs. If the TSR percentile
rank achieved by the Company falls below the 60th percentile of the Index Group,
the Applicable Percentage will decrease by 31/3% for each percentile rank below
the 60th percentile. For example, if the Company’s TSR ranks at the 50th
percentile of the Index Group, then the Applicable Percentage will be calculated
as 100% - ((60‑50)* 31/3)% = 67% (66.6667%, rounded to the nearest whole
number). If the Company’s TSR percentile rank relative to the Index Group is
above the 60th percentile, for each percentile rank above the 60th percentile,
the Applicable Percentage will increase by 222/39%. For example, if the
Company’s TSR ranks at the 74th percentile of the Index Group, the Applicable
        -17-



--------------------------------------------------------------------------------



Percentage will be calculated as 100% + ((74‑60)* 222/39)% = 136% (135.8974%,
rounded to the nearest whole number). If the Company’s TSR for the Performance
Period is negative, the table and rules above still will be used to determine
the Applicable Percentage and number of Eligible PRSUs, but in no event will the
(a) Applicable Percentage exceed 100%, and (b) Eligible PRSUs exceed 100% of
Target. Percentile ranks will be rounded to the nearest whole number. The number
of Eligible PRSUs (if any) will be rounded down to the nearest whole Share.
For purposes of the TSR calculations, the following additional rules shall
apply. TSR will be calculated as change in share price, including reinvestment
of dividends (with reinvestment occurring as of the date on which the dividend
is paid). The beginning and ending prices for each share (including the
Company’s) will be the simple average of the closing prices for that share of
stock during the ninety-calendar day period immediately preceding and ending on
the relevant date (the relevant date being ________ or the last day of the
Performance Period or the date of a Change of Control, as applicable).
Appropriate adjustments in the TSR calculations shall be made to reflect stock
dividends, splits and other transactions affecting the various shares of stock,
as determined by the Administrator. Companies that are added to the NASDAQ-100
Index after the beginning of the Performance Period and companies that cease to
be publicly-traded before the end of the Performance Period shall not be
considered as part of the Index Group. Companies that remain publicly-traded as
of the end of the Performance Period but that cease to be part of the NASDAQ-100
Index will be included in the Index Group.
All determinations regarding TSR performance and the Applicable Percentage shall
be made by the Administrator in its sole discretion and all such determinations
shall be final and binding on all parties. PRSUs, if any, will be deemed to have
become Eligible PRSUs as of the date on which the Administrator certifies in
writing the Company’s TSR percentile rank relative to the Index Group. This
certification shall be made no later than ___________.
Service-Based Vesting Component. Except as provided under “Change of Control”
below, in order to vest in any Eligible PRSUs, Participant must remain an
Employee through __________. Assuming Participant remains an Employee through
___________, any Eligible PRSUs will vest on that date.
        -18-



--------------------------------------------------------------------------------



Change of Control. If Participant remains an Employee through the date of a
Change of Control, and the Change of Control occurs before the last day of the
Performance Period, the following rules will apply. Rather than being determined
based on the Company’s TSR relative to the Index Group during the Performance
Period, the number of Eligible PRSUs (if any) will instead be determined based
on the Company’s TSR relative to the TSR of the Index Group during the period
beginning on ________ and ending on the date of the Change of Control. The
Administrator will certify in writing the Company’s TSR percentile rank relative
to the Index Group no later than the fifth business day after the date on which
the Change of Control occurs. Any PRSUs that become Eligible PRSUs under the
rules of this paragraph will vest as follows. On the date on which the
Administrator certifies the Company’s TSR percentile rank, a pro-rated number of
the Eligible PRSUs will vest (even if Participant ceases to be an Employee after
the Change of Control and before the certification date). The pro-rated number
will be determined by multiplying the Eligible PRSUs (if any) by the fraction of
the original three-year Performance Period that is completed as of the date of
the Change of Control. The remaining Eligible PRSUs will vest in equal
installments on a calendar quarter basis over the remainder of the original
(three-year) Performance Period, with the final installment vesting no later
than the last day of the Performance Period, subject in each case only to
Participant remaining an Employee through the respective vesting date. For the
avoidance of doubt, the vesting and payment treatment described above in this
paragraph applies to this Award in lieu of the treatment otherwise provided in
the Change of Control and Retention Agreement, between Participant and the
Company (or in any amendment or replacement of, or successor to that Agreement;
collectively, if and as applicable, the “CIC Agreement”) unless an amendment,
replacement or successor agreement specifically references this Award and
provides that it will control in lieu of the treatment described above in this
paragraph. However, once a Change of Control occurs while Participant is an
Employee (or during the three month period described in the following
paragraph), any Eligible PRSUs that do not otherwise vest on the certification
date will be eligible for accelerated vesting (on a qualifying termination of
employment or otherwise) to the extent provided in an applicable CIC Agreement.
In the event of a Change of Control prior to payment of any Eligible PRSUs that
vest, such payment will be made in whatever form (cash, securities or other
property) is applicable to a share of Company common stock that was issued and
outstanding immediately prior to the Change of Control, subject to section 16(c)
of the Plan.
        -19-



--------------------------------------------------------------------------------



If Participant has ceased to be an Employee, and a Change of Control occurs
within the three month period after Participant ceased to be an Employee, and
Participant qualifies for severance benefits under an applicable CIC Agreement
(because Participant voluntarily terminated his employment with the Company for
“Good Reason,” or the Company terminated Participant’s employment other than for
“Cause,” and Participant signed and did not revoke the required release of
claims, all as specified in an applicable CIC Agreement), the rules of the
preceding paragraph will apply as if Participant had remained an Employee
through the date of the Change of Control. Therefore, assuming Participant
qualifies for severance benefits under the CIC Agreement, Participant will be
entitled to vesting of any and all Eligible PRSUs (determined as described
above) on the date of certification by the Administrator. The following example
is provided solely for purposes of illustrating the effect under this Award and
the CIC Agreement of a qualifying termination of employment by Participant
within three months before a Change of Control. Assume that (A) a Change of
Control occurs at the exact midpoint of the Performance Period; (B) one month
before the Change of Control, Participant voluntarily terminated employment with
the Company for “Good Reason” as defined in the CIC Agreement, Participant
signed and did not revoke the release of claims specified in the CIC Agreement
and qualifies for severance benefits under the CIC Agreement; and (C) on the
third business day after the Change of Control, the Administrator determines
that the Applicable Percentage is 150% (calculated as described in the preceding
paragraph, using the exact midpoint of the Performance Period as the final date
of the 90 day period used to calculate TSR). Accordingly, 150% of the Target
number of PRSUs become Eligible PRSUs on the third business day after the Change
of Control. On that same date, all Eligible PRSUs vest.
Termination of Employment. Except to the limited extent specifically provided in
the preceding two paragraphs, if Participant ceases to be an Employee for any or
no reason (including death or Disability) before Participant vests in the right
to receive the Shares to be issued pursuant to this Award, the PRSUs, any
Eligible PRSUs and Participant’s right to acquire any Shares hereunder will
immediately terminate without any consideration being paid to Participant.


        -20-

